Title: To Thomas Jefferson from A. E. Van Braam Houckgeest, 10 April 1787
From: Braam Houckgeest, A. E. van
To: Jefferson, Thomas


Charleston, S. C., 10 Apr. 1787. In March of 1786, he sent from Charleston, on his brig, Amitié, Capt. Peray, among other things, three leather bundles and a small cask of snuff from Brazil which he bought in Charleston, not knowing that it was contraband in France; on arriving at Bordeaux the captain had all of the cargo unloaded, thereby proving that he had no intention of smuggling. The snuff was seized; efforts were made by his agents, without success, to recover it for re-export; but the farmers-general merely cancelled the fine and notified him that he could recover the snuff only through TJ’s intervention; applies to TJ to recover the snuff or to see that he is reimbursed for his loss.
